Citation Nr: 1450800	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-16 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than April 5, 1999 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than January 8, 2008 for the assignment of a 70 percent evaluation for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1988 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.


FINDINGS OF FACT

1.  In a November 2005 rating decision, the RO granted service connection for PTSD and assigned a 30 percent initial evaluation with an effective date of May 20, 2002.  

2.  The Veteran did not did not submit a timely notice of disagreement (NOD)  with the November 2005 rating decision as to the assignment of the effective date for the grant of service connection for PTSD within a year of notification.   

3.  The Veteran did not submit a timely NOD with the November 2005 rating decision as to the assignment of the effective date for the initial evaluation of 30 percent, but did submit an August 2006 NOD with the 30 percent rating assigned.

4.  In a November 10, 2009 rating decision, the Veteran was granted an increased evaluation of 50 percent effective May 20, 2002 and an increased evaluation of 70 percent effective January 8, 2008 for PTSD.  

5.  On November 12, 2009, the Veteran submitted a statement waiving all pending appeals and withdrawing them.  

6.  In December 2009, the Veteran asserted a claim seeking an effective date earlier than May 20, 2002 for the grant of service connection; and asserted a claim seeking an effective date earlier than January 8, 2008 for the assignment of a 70 percent evaluation for PTSD.  

7.  In the absence of a timely appeal of the November 2005 decision, that decision is final; therefore, claims for an earlier effective date for the grant of service connection and the assigned disability evaluation are legally precluded.   

8.  The Veteran has not alleged that the November 2005 rating decision assigning an effective date of May 20, 2002 for the grant of service connection and the assignment of an initial evaluation for PTSD was based upon clear and unmistakable error.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 5, 1999, for the grant of service connection for PTSD is precluded by law and is dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  The criteria for an effective date earlier than January 8, 2008 for the assignment of a 70 percent evaluation for PTSD is precluded by law and is dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a November 2005 rating decision, the RO awarded service connection for PTSD and assigned an effective date of May 20, 2002.  The RO also assigned an initial 30 percent evaluation for PTSD effective May 20, 2002.  The Veteran did not file a timely NOD to appeal the effective date of the grant of service connection or to the assignment of the effective date for the initial rating of 30 percent within one year of notification of the November 2005 rating decision.  He did, however, through his attorney at the time, file an August 2006 NOD with the 30 percent rating assigned.  He perfected the appeal as to his rating in June 2007.  Therefore, the November 2005 rating decision is final as to the effective date of service connection and the effective date of the initial 30 percent rating.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a), 20.302, 20.1103 (2014).

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

On November 10, 2009, the RO issued a rating decision granting the Veteran an increased evaluation for his PTSD to 50 percent, effective May 20, 2002 and to 70 percent, effective January 8, 2008.  In addition, to the extent that the Veteran's August 2006 NOD could be liberally construed as encompassing any effective date issue, in response to the November 2009 rating decision, the Veteran waived all pending appeals and withdrew them via a November 12, 2009 statement, stating he agreed with the November 10, 2009 rating decision.  Therefore, the November 2005 rating decision must be final as to the effective date of service connection and the effective date of the initial rating.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a), 38 C.F.R. 20.204, 20.302, 20.1103 (2014).  

In December 2009, the Veteran submitted a claim for an effective date earlier than May 20, 2002 for the grant of service connection for PTSD; and a claim for an effective date earlier than January 8, 2008 for the assignment of a 70 percent evaluation for PTSD.

In a September 2010 rating decision, the RO adjudicated his claim for an earlier effective date for PTSD and granted an effective date as of April 5, 1999.  However, the RO improperly adjudicated the freestanding earlier effective date claim.  

The Court of Appeals for Veterans Claims has held that once there is a relevant final decision on an issue, there cannot be a freestanding claim for an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In other words, a claimant is not entitled to raise a claim for an earlier effective date, either for a grant of service connection or for an assigned disability rating that was established in a prior final decision.  

To the extent that the Veteran's December 2009 submission could be construed as a notice of disagreement, the Board finds otherwise.  The August 2006 NOD was in effect through the issuance of the November 2009 rating decision, such that the subsequent November 12, 2009 withdrawal rendered the November 10, 2009, rating decision final as well.  See Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007) (a "claim becomes final . . . only after the period for appeal has run."); 38 C.F.R. 20.204 (c) (withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies).  Rather, there can be no NOD as to the November 10, 2009 RO decision because there can only be a single NOD as to an initial rating claim.  See Hamilton v. Brown, 4 Vet. App. 528, 538 (1993) (en banc) (RO re-review can not give rise to another NOD because an NOD would already have been filed initiating review of that claim, and the appeal would proceed to the Board pursuant to that NOD), aff'd, 39 F.3d 1574, 1584-85 (Fed. Cir. 1994).  Thus, the December 2009 submission is in fact a freestanding earlier effective date claim both as to the grant of service connection and the assignment of a higher rating.  Therefore, an effective date earlier than April 5, 1999 for service connection or prior to January 8, 2008 for a 70 percent rating, is still not warranted.  

The Board notes that the Veteran is free to file a motion alleging clear and unmistakable error (CUE) at the RO with regard to the effective date assigned by the RO in the November 2005 rating decision.  

Under 38 C.F.R. § 3.105(a), VA must reverse or amend a prior decision "[w]here evidence establishes [CUE]."  The Court defines a determination of CUE in a prior adjudication to mean that: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a "determination that there was [CUE] must be based on the record and the law that existed at the time of the prior ... decision."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

When attempting to raise a motion for CUE, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

"In order for there to be a valid claim of [CUE], . . . [t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Id.; see also Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted failure to evaluate and interpret correctly the evidence is not CUE.  Id.; see Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).  If CUE is not properly raised then CUE cannot serve as a basis for an earlier effective date claim for consideration in the Board's adjudication.  Russell, 3 Vet. App. at 313; Fugo, 6 Vet. App. at 43.

As no CUE motion has been filed by the Veteran or adjudicated by the RO, the Board is not able to independently determine the propriety of the effective dates assigned in the November 2005 final decision.  The Veteran remains free to challenge the November 2005 rating decision on the basis of CUE by filing an appropriate request with the RO.  See Jarrell v. Nicholson, 20 Vet. App. 326, 334 (2006) (en banc) (the Board and thus the Court lack jurisdiction to address a CUE motion in the first instance).

In light of Rudd, the Veteran's requests for an earlier effective date for the grant of service connection for PTSD and for an earlier effective date for the assignment of a 70 percent evaluation must be dismissed.  Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).


ORDER

Entitlement to an effective date earlier than April 5, 1999 for the grant of service connection for PTSD is dismissed.  

Entitlement to an effective date earlier than January 8, 2008 for the assignment of a 70 percent evaluation for PTSD is dismissed.  



____________________________________________
B. W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


